Citation Nr: 0022100	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for body rash to include as 
a chronic disability resulting from an undiagnosed illness.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1988 to May 1988 
and from November 1990 to June 1991.  His certificate of 
release or discharge from active duty (DD Form 214) reflects 
that he served in the Southwest Asia Theater of Operations 
from January 15, 1991, to May 15, 1991.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
VARO in Muskogee.

A review of the evidence of record discloses that by rating 
decision dated in June 1999, service connection for allergic 
rhinitis (claimed as allergies), including as due to an 
undiagnosed illness, service connection for sinusitis, 
including as due to an undiagnosed illness, and service 
connection for headaches, including as due to an undiagnosed 
illness, were all denied.  There is no notice of disagreement 
of record pertaining to this rating decision.


FINDING OF FACT

The veteran's allegation that he currently has a body rash 
which is related to an undiagnosed illness is not supported 
by any medical evidence that would render the claim 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a body 
rash as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not reflect any history or 
complaints relating to a body rash.

On a Southwest Asia Demobilization/ReDeployment Medical 
Evaluation dated in May 1991, the veteran denied, in 
pertinent part, any rash, skin infection or sores.

At the time of a general medical examination accorded the 
veteran by VA in April 1996, he stated that since his return 
from the Southwest Asia Theater of Operations, he had 
developed a rash on his torso and arms.  He reported he had 
been seen at the Tulsa Outpatient Clinic and was given some 
cream which seemed to help.  He denied other medical problems 
which he believed were the result of exposure on military 
duty in the Persian Gulf, and he did not indicate having any 
other medical problems at the present time.  He was given a 
pertinent diagnosis of livido reticularis.  It was noted the 
diagnosis was indicated based on a progress note that date 
from the dermatology clinic.

The veteran was accorded an examination of the skin by VA in 
May 1996.  He stated that he began to have a problem with a 
rash on his chest, arms, and shoulders around 1992.  He was 
treated at the time with Selsun, presumably for tinea 
versicolor.  Examination showed a pattern of livido 
reticularis.  There were no scaliness or changes in the 
surface texture to suggest tinea versicolor at that time.  
The assessment was livido reticularis with a history of a 
rash consistent with tinea versicolor, with no active 
problems to treat at the present time.

Of record are August and October 1996 communications from the 
veteran's sister to the effect that to the best of her 
knowledge, the veteran did not have a rash before going to 
the Persian Gulf.  She added that on his return from the 
Southwest Asia Theater of Operations, she noticed the 
presence of blotches or patches on the veteran's skin.

The veteran was accorded a general medical examination by VA 
in July 1998.  He gave a history of a rash that had been over 
his chest and back since his serving in the Persian Gulf.  
The rash was scaly and occasionally itchy.  He had been 
treated with several creams and the rash would tend to go 
away and then recur.

Examination showed the presence of macules over the left 
upper chest.  No rash was observed anywhere else.  The 
pertinent diagnosis was tinea versicolor involving the left 
upper chest.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

In addition, 38 U.S.C.A. § 1117 provides for compensation for 
Persian Gulf veterans suffering from a chronic disability 
resulting from an undiagnosed illness that became manifest 
during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia Theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   
 
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Additionally, in order for a claim for benefits under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be evidence that the claimant (1) is a "Persian 
Gulf veteran"; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combinations 
of illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See Neumann v. 
West, slip op. No. 98-1410 (U.S. Vet. App. July 21, 2000).  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317.

In the present case, there is no dispute that the veteran is 
a "Persian Gulf veteran", suffering from a chronic skin 
disorder which has become active prior to December 31, 2001.  
However, his skin disability has been diagnosed as: livido 
reticularis and tinea versicolor.  Because these are known 
diagnoses, the criteria for consideration under 38 C.F.R. 
§ 3.317 are not met, and the claim is not well-grounded on 
this basis.

Likewise, when reviewing this claim for service connection on 
a direct basis, it appears that this claim is not well-
grounded.  In order for a claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  While the veteran does have a current diagnosis 
of a skin disorder, service medical records are silent for 
evidence of a skin disorder in service, and there has been no 
medical evidence to establish the required nexus.  

The Board emphasizes that there is no evidence of record to 
suggest that the veteran is trained in medicine.  Therefore, 
as a lay person, he is competent to relate and describe 
symptoms, but he is not competent to offer an opinion on 
matters that require medical knowledge, such as 
determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the veteran's 
personal opinion as to the relationship between service and 
his skin disorders is not competent medical evidence.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for skin disorders.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a skin disorder, he should submit competent 
medical evidence that links the symptoms to service in 
Southwest Asia specifically or to active duty service in 
general.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a body rash to include as a chronic 
disability resulting from an undiagnosed illness is denied.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	



 


